Exhibit 10.3

FIRST AMENDMENT TO CONTRACT CASH SOLUTIONS AGREEMENT




THIS FIRST AMENDMENT TO CONTRACT CASH SOLUTIONS AGREEMENT (this "Amendment"),
dated and effective as of February 28, 2009, is made and entered into among
CARDTRONICS USA, INC. (formerly named Cardtronics, LP) and CARDTRONICS, INC.
(the "Clients") and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Wells Fargo").
 
R E C I T A L S:
 
A.           Clients and Wells Fargo entered into a Contract Cash Solutions
Agreement, dated as of July 20, 2007 (as modified or amended from time to time,
the "Agreement").
 
B.           Pursuant to the Agreement, Wells Fargo has agreed to provide to
Clients Cash, not to exceed the Maximum Available Amount, for use in the Covered
Machines.
 
C.           Clients have requested that Wells Fargo provide additional Cash
during certain holiday periods and clarify that Covered Machines need not be at
7-Eleven locations.
 
D.           Subject to and on the terms and conditions of this Amendment, Wells
Fargo is willing to increase the Maximum Available Amount to $450,000,000 during
certain holiday periods and to clarify where Covered Machines may be located.
 
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable considerations, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows, intending to be legally
bound:
 
ARTICLE I
 
Definitions
 
Capitalized terms used in this Amendment, to the extent not otherwise defined
herein, shall have the meanings assigned to such terms in the Agreement.
 
ARTICLE II
 
Amendments
 
Section 2.1   Covered Machine Locations.  Recital 3 is amended by adding the
following sentence to the end thereof:
 
"For the avoidance of doubt, Covered Machines added pursuant to Section I.D.
need not be at 7-Eleven locations."
 
 
1

--------------------------------------------------------------------------------

 
 
Section 2.2   Maximum Available Amount.  Section II.C. is amended and restated
in its entirety to read as follows:
 
 
"Maximum Amount of Cash to be Supplied.  Notwithstanding anything in this
Agreement to the contrary, the aggregate total of Cash to be provided by Wells
Fargo under this Agreement shall at no time during the term hereof exceed
(1) $450,000,000 (A) between December 23 of a year and January 3 of the
following year, (B) between January 15 and March 31 of each year (the "Tax
Season"), (C) between the two days preceding and the two days following the last
Monday in May of each year, (D) between July 2 and July 6 of each year,
(E) between the two days preceding and the two days following the first Monday
in September of each year,  (F) between November 9 and November 13 of each year,
and (G) between the two days preceding and the two days following the fourth
Thursday of November of each year, and (2) $375,000,000 at all other times,
which amounts in clauses (A) thru (G) above include the sum of (x) all Cash with
Armored Carriers, (y) Cash in Covered Machines, and (z) all payments owed by
Servicers, including any amount to be reimbursed by way of credit to the
Settlement Accounts in immediately available funds, net of all adjustments,
chargebacks, representations and other corrections to all transactions under the
Servicing Agreements (the "Maximum Available Amount").  At no time other than
Tax Season shall Cash inside any Covered Machine exceed $160,000.  During Tax
Season, at no time shall Cash inside any Covered Machine exceed $300,000."
 
 
Section 2.3   Changes of Address.  Wells Fargo acknowledges receipt of a change
of  address for Clients, and Clients and Wells Fargo agree that (i) the
attention line for Wells Fargo is changed from “Jeffrey O. Rose” to “John
Kalina” and (ii) to delete the address and fax number for Clients found in
XIV.E. of the Agreement and substitute therefore the following:
 
Cardtronics USA, Inc.
3250 Briarpark Drive, Suite 400
Houston, TX 77042
Attention: Michael H. Clinard
Fax: (832) 308-4001


The Parties also confirm that no separate notice to LP shall be required under
the Agreement or in connection therewith.


ARTICLE III
 
Conditions Precedent
 
The effectiveness of this Amendment is subject to the satisfaction of the
following conditions precedent:
 
 
2

--------------------------------------------------------------------------------

 
 
(a)   Clients and Wells Fargo shall have executed and delivered this Amendment;
and
 
(b)   Clients shall have provided to Wells Fargo such other and further
documents and instruments, if any, as Wells Fargo may reasonably request.
 
ARTICLE IV
 
Representations and Warranties; Acknowledgments
 
Each of the parties represents and warrants to the others that (i) the
execution, delivery and performance of this Amendment has been duly authorized
by all requisite action on its part; and (ii) it is in compliance with the terms
and agreement contained in the Agreement applicable to it.
 
ARTICLE V
 
General Provisions
 
Section 5.1   Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.
 
Section 5.2   Facsimile Signatures.  Delivery by fax of an executed counterpart
of a signature page to this Amendment shall be effective as delivery of an
original executed counterpart of this Amendment.
 
Section 5.3   Section Headings.  The section headings in this Amendment are for
purposes of reference only and shall not limit or effect any of the terms
hereof.
 
Section 5.4   Costs and Expenses.  Clients, jointly and severally, agree to
reimburse Wells Fargo on demand for all costs and expenses incurred by Wells
Fargo in connection with preparation, negotiation and delivery of this
Amendment, including, without limitation, all the reasonable fees and
disbursements of Wells Fargo's legal counsel.
 
Section 5.5   Successors and Assigns.  This Amendment is binding upon and shall
inure to the benefit of parties hereto and their respective successors and
assigns, subject, however, to the requirements of Section XIV.D. of the
Agreement.
 
Section 5.6   Governing Law.  The Governing Law shall govern this Amendment and
the interpretation thereof.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 5.7   Entire Agreement; Modification.  This Amendment constitutes the
entire agreement between Wells Fargo and Clients relating to the subject matter
hereof and may not be changed orally, but only by written instrument signed by
both parties.  There are no restrictions, promises, warranties, covenants, or
undertakings relating to the subject matter of this Amendment other than those
expressly set forth or referred-to herein.  Nothing in this Amendment alters or
impairs the Agreement except for the amendments specifically provided herein.
 
[Balance of Page Intentionally Left Blank.  Signature Page Follows]
 
 
 
 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed
on its behalf by the duly authorized officers as of the date and year first
written above.
 

CARDTRONICS USA, INC.     WELLS FARGO BANK , NATIONAL ASSOCIATION            
By: /s/ Michael H. Clinard
   
By: /s/ John Kallina
 
       Name: Michael H. Clinard
       Title:  President, Global Services
   
       John Kallina
       Vice President
 

 
 
5
 